Citation Nr: 0508957	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-05 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for status post left ankle 
arthroscopic surgeries, diffuse synovitis, with Grade II 
chondromalacia of the anterior talar dome (hereinafter "a 
left ankle disorder") from June 11, 2001?


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  The case was certified to the Board by 
the Roanoke, Virginia RO.  

FINDING OF FACT

Since June 11, 2001, the veteran's left ankle disorder has 
not been manifested by a marked limitation of ankle motion.


CONCLUSION OF LAW

Since June 11, 2001, the criteria for a rating in excess of 
10 percent for a left ankle disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
5271 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through an April 2004 letter and a December 2004 
supplemental statement of the case, to include notice of what 
evidence and information are necessary to substantiate his 
claim; and notice of his and VA's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As such, the duties to notify the veteran of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  There is 
no indication that any pertinent evidence was not received.  
The claimant was notified of the need for a VA examination, 
and he was seen for those studies in February 2004.  The 
veteran was notified in an April 2004 letter to advise VA how 
it could secure pertinent evidence that he was aware of.  He 
was also advised what evidence VA had requested, and notified 
in the April 2004 letter and December 2004 supplemental 
statement of the case what evidence had been received.  By 
notifying the veteran that he was responsible for ensuring 
that all requested non Federal records were submitted to VA, 
he essentially was notified that he needed to submit all 
evidence to which he had access.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence set forth in 38 U.S.C.A. § 
5103, the notice provided substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence), and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis

The service medical records show that the veteran was seen 
for complaints of left ankle pain, which led to arthroscopic 
surgery in April 2000 and subsequent diagnostic arthroscopy 
with synovial debridement in February 2001.  The post 
surgical diagnoses were chronic left ankle pain and diffuse 
synovitis, grade II chondromalacia of the anterior talar dome 
and anterior tibial osteophyte.  

At an April 2001 VA joints examination, the veteran 
complained of stiffness in his left ankle.  A physical 
examination revealed dorsiflexion from 0 to 15 degrees and 
plantar flexion from 0 to 35 degrees.  He had normal 
alignment of the os-calis with the longitudinal axis of the 
tibia and fibula.  The examiner stated that there was a 
slightly decreased range of motion of the left ankle status 
post two arthroscopic surgeries, which produced a minimal 
amount of physical impairment.  

In June 2003, the veteran reported that he had not sought 
medical treatment for his left ankle disorder.

At a February 2004 VA orthopedic examination, the veteran 
complained of episodic pain and swelling of the left ankle.  
There was no reported medical treatment since the 2001 
surgery.  Physical examination revealed that the veteran 
walked with a noticeable limp.  There was very minimal 
enlargement of the medial left ankle.  Both ankles could be 
brought to 90 degrees and plantar flexion was between 30 to 
40 degrees, bilaterally, maybe slightly less on the left.  
The heel cords seemed tight.  Inversion was to 30 degrees and 
eversion was to 15 degrees.  X-rays of the left ankle 
revealed a probable lateral inferior malleolar unfused 
accessory ossification center and/or old avulsion.  The 
diagnoses were status post two arthroscopies of the left 
ankle for chronic left ankle pain, diffuse synovitis, Grade 
II chondromalacia of the anterior talar dome, and anterior 
tibial osteophyte.  

A VA addendum report, dated in May 2004, stated that 
examination revealed no weakened movement against varying 
degrees of resistance.  There was no pain demonstrated during 
range of motion of the left ankle.  Both Achilles tendons 
were tight which interfered with range of motion.  There was 
slightly decreased plantar flexion.  There was no 
incoordination or excess fatigability.  The veteran reported 
experiencing flare-ups with certain types of activity.  The 
examiner stated that during flare-ups, there would be 
additional limitation of motion and discomfort, and increased 
functional limitations.  The range of motion during flare-ups 
would be more restricted until the stiffness and pain 
subsided.  The examiner noted that the left calf 
circumference was smaller than the right, and that this 
finding was consistent with some loss of strength.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  The 
ankle is considered a major joint.  38 C.F.R. § 4.45 (2004).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  In Fenderson v. West, 12 Vet. App. 119, 126 (1999), 
however, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a disagreement with the initial rating 
assigned at the time a disability is service connected, and 
an appeal involving a denial of an increased rating requested 
by the veteran.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, the Court has held that it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where, as here, the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Here, the veteran's left ankle condition is evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  This Diagnostic Code provides a 10 percent rating 
where there is a moderate limitation of ankle motion.  A 
maximum evaluation of 20 percent is available for a marked 
limitation of motion.

The provisions of 38 C.F.R. § 4.71 (2004) define normal ankle 
motion as dorsiflexion to 20 degrees, and plantar flexion to 
45 degrees.

The words "moderate" and "marked" are not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2004).

After taking into account the relevant evidence outlined 
above the Board finds that the preponderance of the evidence 
is against the claim of entitlement to an initial disability 
rating in excess of 10 percent for a left ankle disorder.  
None of the objective medical evidence of record shows that 
the veteran's left ankle disorder has been manifested by more 
than a moderate limitation of motion such that he is entitled 
to a higher initial rating for this service- connected 
disability.  Specifically the record shows 15 degrees of 
dorsiflexion and 35 degrees of plantar flexion in April 2001.  
Notably, in February 2004 both dorsiflexion and plantar 
flexion were between 30 and 40 degrees.  Certainly, these 
findings do not equate to a marked limitation of motion.  As 
such, an increased evaluation is not in order.

Given the symptomatology associated with the veteran's left 
ankle disorder, and because there were no additional 
limitations due to pain, fatigue, weakness, or lack of 
endurance seen on VA examination conducted during the 
pendency of this appeal, the Board finds that the initial 
evaluation of 10 percent disabling assigned for the disorder 
adequately compensates him for his left ankle pain.  DeLuca.  
The veteran has not identified additional treatment records 
demonstrating that the service-connected left ankle disorder 
has worsened at any time since the grant of service 
connection for this disability.  Accordingly, the Board 
concludes that entitlement to an initial disability rating in 
excess of 10 percent for a left ankle disorder at any time 
since June 11, 2001, must be denied.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an initial disability rating in excess of 
10 percent for a left ankle disorder.  The appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).





ORDER

A rating in excess of 10 percent for a left ankle disorder 
for any period since June 11, 2001, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


